Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  Claim 1 at the end of the second limitation should include a space between the semicolon and the word and. Claim 4 recites “egrees” but should recite “egress.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “congenital water.” While Applicant can be their own lexicographer, the term “congenital water” is not a commonly used term in the art and the specification is silent on what congenital water is. Further, congenital is defined as (of a person) having a particular trait from birth or by firmly established habit or (of a disease or physical abnormality) present from birth. As such, it is unclear what is meant by the term “congenital water” when read in light of the specification and the knowledge of one skilled in the art. 
Claim 1 second limitation recites the limitation "each of the walls."  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 second limitation recites the limitation "the water."  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 9 recite that a certain element is in “contact” with a different element. However, the drawings do not show the two elements being in contact only fluidly connected. As such, it is unclear how to interpret the phrase that the two elements are in contact with one another. Examiner is interpreting the limitation to mean that they are in “contact” by being fluidly connected via conduits. 
Claim 5 recites an array of filters (218) but the specification and drawings recite the array of filters as elements (219 220) and (218) being directed towards filter inlets. As such, it is unclear if filters or filter inlets are being claimed. 
Claim 6 recites “a cover on an upper part” but fail to teach what the cover is interacting with as the upper part is not defined as the upper part of any previously claimed element. 
Claim 7 recite “at least one hydrocyclone medium.” A hydrocyclone is an actual structure and not a medium. As such, it is unclear what is meant by a hydrocyclone medium. 
Claim 9 recites “to refine the water to try.” It is unclear what is meant by said phrase. 
Claim 10 recites the limitation "the treated water."  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the gas mixture."  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “has an evaporation whose destination is found in a plurality of condensers that are fed by a series of suction pumps that deposits the gas mixture in the condenser and in this way distilled water is obtained.” The wording makes what is being claimed unclear. 
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longares Valero et al. (WO 2013/007847) in view of Ivan (US 2006/0186056), Prakash et al. (CA 2849290), and Monzyk et al. (US 2009/0205973).
Regarding claim 1, Longares Valero teaches a system for wastewater treatment, comprising: a flotation/dissolved air flotation (DAF) module (3) having a source of microbubbles; at least one electrolysis module (4) having at least one reaction chamber which inside houses a plurality of electrodes/plates (inherent to electrolysis based treatments); and at least one coagulation-flocculation module (sludge separation system) (Fig. 1 and pages 2-4).
Longares Valero teaches a DAF but fails to teach the specifics of the DAF, such as the arrangement of the bubble diffusers and the skimmer. Ivan teaches that DAF’s used in the art have bubble diffuser arrangements and skimmer arrangements as claimed in order to float the lighter components and remove the resulting float layer (Figs. 1-2 and [0040]). As Longares Valero is silent on the actual structure of the DAF, one skilled in the art would have found it obvious to look to the art for known DAF separators, such as the one in Ivan. 
Longares Valero teaches a electrolysis module but fails to teach the specifics of the electrolysis module, such as the electrode plates being held from a support bar. Monzyk teaches that known arrangement for electrolysis modules include various plate designs in a reaction chamber with one embodiment reciting said plates being suspended from a support bar at the top of a reaction chamber (Fig. 15 and [0128]-[0129]). As Longares Valero is silent on the actual structure of the electrolysis module, one skilled in the art would have found it obvious to look to the art for known electrolysis modules, such as the one in Monzyk, and one skilled in the art would have a reasonable expectation of success in doing so. 
Longares Valero teaches a solid/liquid separation module but fails to teach the solid liquid separation module having a closed cylindrical shape. Prakash teaches that common solid/liquid separation modules used with electrolysis modules would include a hydrocyclone (Fig. 1 and [0052]-[0053). It is noted that due to hydrocyclones having the flow in it form cyclonic patterns, the structure would have to allow for such cyclonic flows and would be considered cylindrical. Further, hydrocyclones are typically closed as they only allow flow entering and exiting at specific inlets and outlets. As such, one skilled in the art would have found it obvious to provide a hydrocyclone in a closed cylindrical shape as they are the known structures for hydrocyclones and electrolysis modules are known to be partnered with such hydrocyclones. 
Regarding claim 2, Longares Valero teaches the use of storage tanks (2) to hold the contaminants/solids separated from the water stream (Fig. 1 and pages 2-4). As such, one skilled in the art would have found it obvious to provide storage tanks to hold other contaminants, such as the floated contaminants in the DAF, in order to allow for holding the contaminants until enough has been accumulated prior to disposal. 
Regarding claim 3, the DAF of Ivan includes multiple outlets and said outlets are capable of controlling the filling capacity. 
Regarding claim 4, the electrolysis module in Longares Valero would include at least one outlet and providing more would have been an obvious matter of duplication of parts (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Regarding claims 5 and 9, Longares Valero teaches that filters with filter inlets are used to refine water to be treated (pages 2-4).
Regarding claim 7, as stated in claim 1, Longares Valero in view of Prakash teaches the use of hydrocyclones with electrolysis modules.
Regarding claim 8, Longares Valero teaches the addition of various chemicals but fails to teach a static mixer capable of mixing said chemicals. Ivan teaches that static mixers are used in order to thoroughly mix the stream being treated with treatment chemicals (claim 6). As such, one skilled in the art would have found it obvious to provide a static mixer capable of mixing various injected treatment chemicals in order to ensure proper mixing. 
Regarding claim 11, Longares Valero teaches the use of storage tanks (2) to hold fluid but fails to teach a storage tank for treated water. However, one skilled in the art would have found it obvious to provide storage tanks wherever storage of a fluid is needed, such as for treated water, in order to hold said treated water as doing so is merely providing as structure to hold water until use. 
Regarding claim 13, Longares Valero teaches a sludge container (2) and a drying bed area in order to dewater said sludge (Pages 2-4).
Regarding claim 15, Longares Valero teaches the use of automatic valves (pages 2-4). It is submitted that automatic valves would include solenoid valves and that in order to make them automatic, a controller of some sort would be inherent. As such one skilled in the art would have found Longares Valero teaches the use of solenoid valves in the various fluid lines, or it would have been obvious to do so in order to control the flow within the treatment system. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longares Valero et al. (WO 2013/007847) in view of Ivan (US 2006/0186056), Prakash et al. (CA 2849290), and Monzyk et al. (US 2009/0205973) as applied to claim 1 above, and further in view of Livshits (DE 4222031).
Regarding claim 6, Longares Valero fails to teach a bell shaped cover as claimed. Livshits teaches that a bell shaped cover on the top of an electrolysis module is beneficial in order to trap/contain the released gases from the electrolysis process (pages 2-3). As such, one skilled in the art would have found it obvious to include a bell shaped cover as claimed in order to contain/trap the gases produced by the electrolysis process. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longares Valero et al. (WO 2013/007847) in view of Ivan (US 2006/0186056), Prakash et al. (CA 2849290), and Monzyk et al. (US 2009/0205973) as applied to claim 1 above, and further in view of Haydock (US 2004/0188356).
Regarding claim 10, as discussed above, it would have been obvious to provide storage/transfer tanks wherever needed. Further, Longares Valero teaches the use of pumps and providing pumps where needed to ensure fluid flow would have been an obvious matter to one skilled in the art. Longares Valero fails to teach a restriction device. Haydock teaches that in providing fluid flow in a system that has liquid, solids, coagulants, and flocculants, the addition of a restriction of passage device (venturi) is beneficial as it allows for growth of the solids to larger particle sizes ([0086]). As such, one skilled in the art would have found it obvious to provide a restriction passage device in order to allow for solids to have larger particle sized thereby easing separation. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longares Valero et al. (WO 2013/007847) in view of Ivan (US 2006/0186056), Prakash et al. (CA 2849290), and Monzyk et al. (US 2009/0205973) as applied to claim 1 above, and further in view of Chung et al. (US 2010/0274068).
Regarding claim 12, Longares Valero fails to teach an evaporator, a condenser and a suction pump. Chung teaches that in order to purify water to a high degree, evaporators, condensers, and suction pumps can be used with reverse osmosis membranes ([0024]-[0029]). Longares Valero teaches that the goal is to produce a clean water product and teaches the use of reverse osmosis filters. It would have been obvious to one skilled in the art to provide evaporators, condensers, and suction pumps in order to further treat and purify the water as an evaporator/condenser system is known in the art and is known to be combined with reverse osmosis membranes. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longares Valero et al. (WO 2013/007847) in view of Ivan (US 2006/0186056), Prakash et al. (CA 2849290), and Monzyk et al. (US 2009/0205973) as applied to claim 1 above, and further in view of Tenne (US 2009/0255874).
Regarding claim 14, Longares Valero fails to teach a mineralization module. Tenne teaches that after reverse osmosis treatment, it is beneficial to provide a mineralization module as claimed in order to provide the desired minerals back into the water prior to use ([0048]). As such, one skilled in the art would have found it obvious to provide mineralization modules in order to ensure the treated water has the desired minerals. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/           Primary Examiner, Art Unit 1777